Reasons for Allowance
Claims 13-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not expressly disclose a method for generating a visual range collection, comprising: determining a current position of at least one motor vehicle; determining a current visual range that describes how far a driver of the at least one motor vehicle can see ahead along a roadway from the current position; transmitting the current visual range from the at least one motor vehicle to a visual range collecting device; generating the visual range collection based at least in part on the transmitted current visual range; predetermining an expected change in visual obstruction at the current position due to a vegetation-cycle-dependent change in visual obstruction; and adjusting a visual range from the visual range collection based at least in part on the predetermined change in visual obstruction, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.
The prior art does not expressly disclose a visual range collecting device with a visual range collection, comprising: a server; a receiver; and a transmitter, 4 LEGAL\57270794\1Attorney Docket # 502901-2073PUS/476972the visual range collection, stored as a database on the server, is generated by: determining a current position of at least one motor vehicle by a global navigation satellite system; determining a current visual range by at least one environment sensor, which describes how far ahead a driver of the at least one motor vehicle can see on a roadway from the current position; transmitting the current visual range from the at least one motor vehicle to a the receiver of the visual range collecting device; generating the visual range collection based at least in part on the transmitted current visual range; predetermining an expected change in visual obstruction at the current position based at least in part on a change in the building density; and adjusting a visual range from the visual range collection based at least in part on the predetermined change in visual obstruction, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.
The prior art does not expressly disclose a method for generating a visual range collection, comprising: determining a current position of at least one motor vehicle; determining a current visual range which describes how far ahead a driver of the at least one motor vehicle can see on a roadway from the current position; transmitting the current visual range from the at least one motor vehicle to a visual range collecting device; generating the visual range collection based at least in part on the transmitted current visual range; predetermining an expected change in visual obstruction at the current position based at least in part on a change in building density; and adjusting a visual range from the visual range collection based at least in part on the predetermined change in visual obstruction, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.  
Applicant defined “vegetation-cycle-density” in example as “vegetation-cycle-density can be assumed that a corn field as the vegetation 6 is higher shortly before the harvest time in late summer than shortly after sowing or after the harvest.” 
Applicant defined “building density” as “building density can also be assumed that a construction site has a lower structure at the beginning than is the case, for example, at the end of the construction phase. In the event of a demolition phase, it is the opposite, for example it is common for the structure to become lower from time to time during the demolition phase and thus for the visual range 4 to increase again, since the building density 7 is no longer present as the visual obstruction 5.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689